NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-17254

                Plaintiff-Appellee,             D.C. No. 3:01-cr-00326-MMC

 v.

RANDY GEORGE, a.k.a. Randolph                   MEMORANDUM*
George,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Maxine M. Chesney, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Randy George appeals pro se from the district court’s orders denying his

petition for a writ of error coram nobis and motion for reconsideration. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, see United States v.

Riedl, 496 F.3d 1003, 1005 (9th Cir. 2007), and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      George seeks to vacate his 2002 conviction for making and subscribing false

tax returns and willful failure to file a tax return in violation of 26 U.S.C. §§ 7203,

7206(1). He contends that his trial counsel was ineffective for failing to interview

and subpoena Harry Gordon Oliver II, a tax professional, who would have

supported George’s good faith reliance defense. The district court properly denied

coram nobis relief because George has not shown an error of the most fundamental

character. See Riedl, 496 F.3d at 1006. Although the record reflects that tax

professionals advised George how to report his receivership fees, it does not show

that George ever reported those fees on any return in accordance with their advice.

Contrary to George’s assertion, the evidence submitted in support of his coram

nobis petition fails to demonstrate that he relied on the tax professionals’ advice.

Accordingly, George has not demonstrated a reasonable probability that, but for

trial counsel’s alleged error, the result of his jury trial would have been different.

See Strickland v. Washington, 466 U.S. 668, 694 (1984).

      Furthermore, the record reflects that George is ineligible for coram nobis

relief because he has failed to demonstrate any valid reason for not attacking his

conviction earlier. See Riedl, 496 F.3d at 1006-07; see also Matus-Leva v. United

States, 287 F.3d 758, 760 (9th Cir. 2002) (“We may affirm on any ground finding

support in the record.”).

      AFFIRMED.


                                           2                                     16-17254